Citation Nr: 1412259	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-21 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

1.  Entitlement to reimbursement of private medical expenses incurred on November 28, 2010, at Parkridge Medical Center.

2.  Entitlement to reimbursement of private medical expenses incurred on January 21, 2011, at Parkridge Medical Center.



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2011 determination of the Department of Veterans Affairs (VA), Medical Center (VAMC), Tennessee Valley Health Care System in Murfreesboro, Tennessee.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requests payment or reimbursement of medical expenses incurred at Parkridge Medical Center for medical treatment on November 28, 2010 and January 21, 2011.  He claims that on November 28, 2010, he had to seek emergency treatment for a severe allergic reaction from medication prescribed for his service-connected bipolar disorder because he was seen by the VA the day prior and told that there was nothing that could be done unless he had persistent symptoms for eleven days.  On January 21, 2011, the Veteran contends that he called the VA hotline to inquire about a black spot in his eye and was told by VA to go to the nearest emergency room because he may be suffering from retinal detachment.  The Veteran contends that the nearest VA facility is two hours away from his home.
 
In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  38 U.S.C.A. §§ 1703(a), 1725, 1728(a).

Unfortunately, the medical reimbursement claims files from the VAMC do not contain sufficient information to permit a full and fair consideration of the Veteran's claims, therefore, remand is required.

November 28, 2010

The Veteran's claim for reimbursement has not been associated with the medical reimbursement claims folder.  Also, the Statement of the Case (SOC) refers to a clinical determination regarding the Veteran's condition, but the report of such is not included.  

The Board also notes that VA treatment records for the time frame involved are incomplete.  There are no VA records from November 2010, when the Veteran reports he visited the VAMC Chattanooga Outpatient Center, and was told there was nothing that could be done regarding his condition unless symptoms were persistent for eleven days.  Such records would be helpful in determining whether the condition was emergent at the time, as well as addressing the availability of VA facilities.  

January 21, 2011

With regard to the Veteran's request for this date, the Veteran's claim for reimbursement has also not been associated with the medical reimbursement claims folder.  In addition, the Statement of the Case (SOC) refers to a clinical determination regarding the Veteran's condition, a claim from SE Emergency Physicians, as well as a letter notifying the Veteran of the decision on his claim, but such documents are not included in the claims folder.  

There are also no VA records from January 2011, when the Veteran stated that he called the VA hotline to make an appointment regarding the black spot in his eye.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any  SE Emergency Physicians medical bills that were incurred by the Veteran in connection with his January 21, 2011, emergency room treatment at Parkridge Medical Center. 

2.  Associate with the claims folder, copies of the Veteran's original claims for reimbursement, and decisions regarding his claims regarding reimbursement for treatment at Parkridge Medical Center on November 28, 2010 and January 21, 2011.

3.  Associate with the claims folder, complete reports, to include findings and full rationale, from the VA Medical Officers who conducted the reviews of the claims.

4.  Obtain complete VA treatment records from the VAMC Outpatient Clinic in Chattanooga from November 2010.

5.  Obtain VA treatment records, reports or documentations of contact with the Veteran, to include VA hotline records, from January 2011. 

6.  Review the medical reimbursement claims files to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


